DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


METHOD AND SYSTEM FOR LEVEL OF DIFFICULTY DETERMINATINO USING A SENSOR

The claims have been amended in accordance with an interview with the attorney of record as follows:

1.    An information processing method executed by an information processor in a vehicle, the information processing method comprising:
registering, based on an input by a user, article information on an article that the user wishes to purchase;
obtaining a category of the article by referring to a database in which the article is associated with the category of the article;

determining a level of difficulty for the user to respond to the reminder, the level of difficulty being based on at least one of vehicle information or user information that is detected by a sensor installed in the vehicle; and
in response to detecting that the level of difficulty exceeds a threshold, outputting the reminder again

2.   The information processing method according to claim 7, wherein the reminder is not output when the reminding period has passed.

3.   The information processing method according to claim 7, further comprising obtaining information on a position of the user, wherein:
the article information includes information on a store that sells the article;
the reminding condition includes a condition that the position of the user is within a predetermined distance from the store; and
the reminder is not output even when the reminding condition is satisfied again during the reminding period in a case where the position of the user is within the predetermined distance from the store, for a predetermined time.


register, based on an input by a user, article information on an article that the user wishes to purchase;
obtain a category of the article by referring to a database in which the article is associated with the category of the article; 
output, as a dialogue sound through a speaker, a reminder concerning a purchase of the article to the user in response to satisfying a reminding condition based on the article information; 
determine a level of difficulty for the user to respond to the reminder, the level of difficulty being based on vehicle information that is detected by a sensor installed in the vehicle 
in response to detecting that the level of difficulty exceeds a threshold, output the reminder again

5.  The information processing method according to claim 1, wherein the sensor detects at least one of a traveling state of the vehicle, an image of the user, and an in-cabin state of the vehicle.

6.  The information processor according to claim 4, wherein the sensor detects at least one of a traveling state of the vehicle, and an image of the user, and an in-cabin state of the vehicle.





References Cited
In the present application, claims 1-7 are allowed.
The most related prior art patent of record is Allen (US 2018/0293644) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684